ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that EDWARD S. FODY of BOONTON, who was admitted to the bar of this State in 1974, be reprimanded for violating RPC 1.3 (lack of diligence) and RPC 8.1 (failure to cooperate with the disciplinary authorities), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and EDWARD S. FODY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file .as an attorney at law of this State; and it is further
*433ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.